EXAMINER'S AMENDMENT
In view of the finding of allowable subject matter in base claim 1, previously withdrawn claim 4 has been rejoined with the application.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct obvious minor informalities and place the application in condition for allowance as follows: 

Claim 8 (non-elected without traverse) has been canceled to place the application in condition for allowance.  Note the defined species in claim 8 is not consistent with species defined in base claim 1 as newly amended.
Claim 12, “respective front” in line 7 has been replaced with –a respective one of the front—for added clarity.
Claim 16 – line 4, “side” has been replaced with –one of the sides—for added clarity.
Claim 23 – line 4, “bracket” has been replaced with –bracket assembly—for consistency of terminology.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3612